Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The claim that the trial court inaccurately marshaled the evidence is not preserved for appellate review because no objection was made to the marshaling of the evidence during the charge. In any event, the charge summarized the testimony of the defense and of the People in a fair, evenhanded manner. The charge regarding the proper way to evaluate identification testimony comported squarely with the standard enunciated in People v Daniels (88 AD2d 392, 400-403). Weinstein, J. P., Eiber, Sullivan and Balletta, JJ., concur.